Opinion issued October 27, 2005








In The
Court of Appeals
For The
First District of Texas

______________

NO. 01-04-01275-CV
____________

DAVID MOLINA, FILIBERTO FUENTES, SPECIALIZED
COMPONENTS, INC., ABCO PRODUCTS, INC., ANDREW BENNETT
BOYD, JAMES ELLWORTH GLATTLY, RICHARD C. KELLOGG,
BRIAN LEE WILSON, AND JERRY WARD, Appellants

V.

AIR STARTER COMPONENTS, INC., Appellee




On Appeal from the 268th District Court
Fort Bend County, Texas
Trial Court Cause No. 02-CV-126607




MEMORANDUM OPINION
          On May 12, 2005, the appeal of all appellants, except Filiberto Fuentes, were
dismissed in response to their motion to dismiss their appeal.  
          Currently, the Court has before it the last remaining appellant’s, Filiberto
Fuentes’s, unopposed motion to withdraw the appeal.  Filiberto Fuentes’s motion to
withdraw the appeal is granted.  
          All appellants having been dismissed or withdrawn from the appeal, the entire
appeal is dismissed.
          All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Justices Taft, Keyes, and Hanks.